UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 28, 2010 Commission file number 1-8198 HSBC FINANCE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 86-1052062 (IRS Employer Identification Number) 26525 N. Riverwoods Boulevard Mettawa, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (224) 544-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On October 28, 2inance Corporation (“HSBC Finance” or the “Company”) issued press releases announcing that the Company has commenced private offers to exchange certain outstanding debt securities for, in each case, its senior subordinated notes due January 2021.The exchange offers are being conducted pursuant to Rule 144A and Regulation S of the Securities Act of 1933, as amended. Copies of the press releases are attached as Exhibit99.1 and 99.2 hereto and are incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release. Press Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HSBC FINANCE CORPORATION (Registrant) By:/s/ Mick Forde Senior Vice President, General Counsel - Treasury and Assistant Secretary Dated:October 28, 2010 Exhibit Index Exhibit No. Description Press Release Press Release
